                      Case 1:20-cv-03071 Document 1-2 Filed 10/26/20 Page 1 of 1

                                                                                                                 FOIA Summ   s
                                                                                                                 1/1



                                          UNITED STATES DISTRICT COURT                                            CLEAR FORM
                                          FOR THE DISTRICT OF COLUMBIA

        Electronic Privacy Information Center
                                                            )
                         Plaintiff                          )
                                                            )
                 v.                                         )               Civil Action No.
                                                                                               20-3071
  U.S. Immigration and Customs Enforcement                  )
                                                            )
                         Defendant                          )



                                            SUMMONS IN A CIVIL ACTION

To:      (Defendant’s name and address)

                                          William Pelham Barr
                                          Attorney General for the United States of America
                                          U.S. Department of Justice
                                          950 Pennsylvania Ave, NW
                                          Washington, DC 20530
         A lawsuit has been filed against you.

        Within 30 days after service of this summons on you (not counting the day you received it) you must
serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of the Federal Rules of
Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney, whose name and
address are:
                       Electronic Privacy Information Center
                       1519 New Hampshire NW
                       Washington, DC 20036




      If you fail to respond, judgment by default may be entered against you for the relief demanded in the
complaint. You also must file your answer or motion with the court.



                                                                    ANGELA D. CAESAR, CLERK OF COURT


         10/26/2020
Date:
                                                                            Signature of Clerk or Deputy Clerk
